DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0000769 A1 to Ohmi et al. (hereinafter Ohmi) in view of US 2013/0164563 A1 to Omura et al. (hereinafter Omura).
Regarding claims 1-4, 11 and 13, Ohmi discloses a device containing an antenna (Fig. 9 and para [0051]) composed of a magnetic compound, consisting of: 
a metal magnetic powder (particles, para [0031] and [0076]); 
one or more coating substances (surfactant, para [0031]); and
a resin selected from a group of resins including modified polyphenylene ether (m-PPE) resin (para [0081]),
wherein a part or the whole part of a surface of the metal magnetic powder is coated with one or more coating substances (para [0077]).  The surfactant and resin form an insulating coating on the magnetic particle (para [0031] and [0081]).
prima facie case of obviousness exists’.
Ohmi further discloses wherein the particles have an average size of 0.01 to 10 µm or 10 to 10,000 nm (para [0078]), which overlaps the instantly claimed range of 10 nm or more and 100 nm or less.  See MPEP 2144.05(I), cited above. 
The reference discloses surface modifiers (surfactants) as coating substances (para [0031]) but does not expressly recite that the one or more coating substances are selected from dicarboxylic acid and dicarboxylic acid anhydride. 
However, Omura does teach coated magnetic powders (para [0025]) coated with surface modifiers comprising dicarboxylic acids (para [0013] and [0020]) and further comprising resins (para [0081]-[0082]).
It would be obvious to one of ordinary skill in the art to employ the dicarboxylic acid of Omura as the surface modifying coating of Ohmi to facilitate uniform dispersion of the magnetic particles (Ohmi, para [0018] and [0025]) without generating a high dispersion load (Omura, para [0078]). Uniformly dispersed magnetic powder has reduced loss and increased magnetic permeability (Ohmi, para [0025]).

Regarding claims 5 and 7, Ohmi in view of Omura discloses the magnetic compound according to claim 1.  Omura further teaches wherein the one or more coating substances are selected from a group that includes phthalic acid (para [0020]).  Phthalic acid has 6 carbons which falls completely within the instantly claimed range of 4 or more and 20 or less carbons.

Regarding claim 6, Ohmi in view of Omura discloses the magnetic compound according to claim 5, but is silent regarding a measured value of carbon obtained by a high-frequency combustion method in a metal magnetic powder composite containing the metal magnetic powder and the one or more coating substances of 0.1 mass% or more and 10 mass% or less.  However, the references do teach an overlapping magnetic compound with overlapping amounts of the same resin.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…Therefore, the prima facie case can be rebutted by necessarily possess the characteristics of the claimed product’.  In the instant case, Ohmi/Omura teaches an overlapping composition comprising magnetic powder, the same dicarboxylic acid and overlapping amounts of the same resin. Therefore, one of ordinary skill in the art would expect at least an overlapping measured value of carbon, absent evidence to the contrary.

Regarding claim 8, Ohmi in view of Omura discloses the magnetic compound according to claim 1.  Claim 8 is a product by process claim.  See MPEP 2144.05(I), cited above.   However, Ohmi/Omura does not expressly disclose the process set forth in the instant claim.  See MPEP 2113, which states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 

The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.
Ohmi further discloses that the magnetic compound comprises 10 to 95 vol% magnetic powder (para [0077], which overlaps the instantly claimed range of 30 vol%.  See MPEP 2144.05(I).  Ohmi also discloses that the magnetic compound has a real part µ' of magnetic permeability of 1 or more at frequencies of 1 GHz or less and tanδ of 0.1 or less at 1 GHz or less (para [0085]) but is silent regarding a real part µ' of magnetic permeability at a measurement frequency of 2 GHz of 1.5 or more and tanδ µ and tanδ ε of 0.05 or less.  However, see MPEP 2112.01(I), cited above.  In the instant case, Ohmi/Omura teaches an overlapping composition comprising overlapping amounts of magnetic powder, the same dicarboxylic acid and overlapping amounts of the same resin. Therefore, one of ordinary skill in the art would expect a real part µ' of magnetic permeability at a measurement frequency of 2 GHz that at least overlaps 1.5 or more and tanδ µ and tanδ ε that at least overlap 0.05 or less, absent evidence to the contrary.  

Regarding claim 9, Ohmi in view of Omura discloses the magnetic compound according to claim 1. Ohmi further discloses that the magnetic compound has a real part µ' of magnetic permeability of 1 or more at frequencies of 1 GHz or less and tanδ ε are 0.1 or less at 1 GHz or less (para [0085]) but is silent regarding measurements at intervals of 0.05 GHz in a range of 0.75 GHz or more and 1.0 GHz or less, wherein a standard deviation of the real part µ’ of the magnetic permeability and the real part ε' of the dielectric constant is 0.01 or less.
However, see MPEP 2112.01(I), cited above.  In the instant case, Ohmi/Omura teaches an overlapping composition comprising overlapping amounts of the magnetic particles, the same dicarboxylic acid and overlapping amounts of the same resin. Therefore, one of ordinary skill in the art 

Regarding claim 10, Ohmi discloses a magnetic compound, consisting of: 
a metal magnetic powder (particles, para [0031] and [0076]); 
one or more coating substances (surfactant, para [0031]); and
a resin  selected from a group of resins including modified polyphenylene ether (m-PPE) resin (para [0081]),
wherein a part or the whole part of a surface of the metal magnetic powder is coated with one or more coating substances (para [0077]).  The surfactant and resin form an insulating coating on the magnetic particle (para [0031 and [0081]).
The magnetic powder content is 0.1 to 90 wt% (para [0075]) which suggests a resin content of 10 to 99.9 wt%, which overlaps the instantly claimed range of 21 mass% or more.  See MPEP 2144.05(I), cited above.
Ohmi further discloses wherein the particles have an average size of 0.01 to 10 µm or 10 to 10,000 nm (para [0078]), which overlaps the instantly claimed range of 10 nm or more and 100 nm or less.  See MPEP 2144.05(I), cited above. 
The reference discloses surface modifiers (surfactants) as coating substances (para [0031]) but does not expressly recite that the coating substance is dicarboxylic acid. 

It would be obvious to one of ordinary skill in the art to employ the dicarboxylic acid of Omura as the surface modifier of Ohmi to facilitate uniform dispersion of the magnetic particles (Ohmi, para [0018] and [0025]) without generating a high dispersion load (Omura, para [0078]). Uniformly dispersed magnetic powder has reduced loss and increased magnetic permeability (Ohmi, para [0025]).
Ohmi further discloses that the magnetic compound comprises 10 to 95 vol% magnetic powder (para [0077], which overlaps the instantly claimed range of 30 vol%.  See MPEP 2144.05(I).  Ohmi also discloses that the magnetic compound has a real part µ' of magnetic permeability of 1 or more at frequencies of 1 GHz or less and tanδ ε are 0.1 or less at 1 GHz or less (para [0085]) but is silent regarding a real part µ' of magnetic permeability at a measurement frequency of 2 GHz of 1.5 or more and tanδ µ and tanδ ε are 0.05 or less.  However, see MPEP 2112.01(I), cited above.  In the instant case, Ohmi/Omura teaches an overlapping composition comprising overlapping amounts of the magnetic powder, the same dicarboxylic acid and overlapping amounts of the same resin. Therefore, one of ordinary skill in the art would expect a real part µ' of magnetic permeability at a measurement frequency of 2 GHz that at least overlaps 1.5 or more and tanδ µ and tanδ ε that at least overlap 0.05 or less, absent evidence to the contrary.  
Claim 10 contains product by process limitations regarding the making of the magnetic compound.  Ohmi/Omura does not expressly disclose the process set forth in the instant claim.  See MPEP 2113, cited above. In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  

Regarding claim 12, Ohmi in view of Omura discloses magnetic compound according to claim 1.  Ohmi further discloses wherein the magnetic compound is 
Claim 12 is a product by process claim.  See MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11 of copending Application No. 15/578471 (hereinafter 471). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach devices containing antennas composed of overlapping magnetic compounds comprising one or more resins selected from polyphenylene ether (PPE) and syndiotactic polystyrene (SPS), 30 vol% magnetic powder, 5 parts of a dicarboxylic acid and having the same real permeability and tan δ, wherein the surface of the metal magnetic powder is coated with the aforementioned dicarboxylic acids.  The 471 claims do not expressly recite 21 mass% resin, however the 471 claims do teach overlapping amounts of dicarboxylic acid and the same vol% of magnetic powder, which suggests an overlapping mass% of magnetic powder.  Also see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  It would be obvious to one of ordinary skill in the art to control the amount of resin to provide 30 vol% magnetic particles in the compound.  The magnetic metal powders are defined as having a particle size of 10 to 500 nm (para [0071] of the publication of the 471 disclosure), which overlaps the instantly claimed range of 10 nm or more and 100 nm or less. See MPEP 2144.05(I), cited above.
Claim 8 is a product-by-process claim.  Claim 10 contains product-by-process limitations.  The 471 claims teach the magnetic compound.  See MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 2/16/21, regarding Aepli, have been fully considered and are persuasive. The newly amended claims contain the transitional phrase “consisting of” which does not allow for the additional components required in Aepli.
Therefore, the 103 rejection of claims 1-13 as obvious over Aepli has been withdrawn. 

Applicant's arguments filed 2/16/21, requested that the obviousness double patenting rejection over the claims of 471 be held in abeyance.  It is noted that the 471 claims read on the newly amended claims.
Therefore, the provisional obviousness double patenting rejection of claims 1-13 as obvious over the claims of 471 stands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734